                                           Case 4:21-cv-06190-JST Document 15 Filed 08/13/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SERAFIN “STEFAN” JOSE PEREZ,                       Case No. 21-cv-06190-JST
                                                        Plaintiff,                          ORDER DENYING EX PARTE
                                   8
                                                                                            APPLICATION FOR TEMPORARY
                                                 v.                                         RESTRAINING ORDER; ORDER TO
                                   9
                                                                                            SHOW CAUSE REGARDING
                                  10     CITY OF PETALUMA, et al.,                          PRELIMINARY INJUNCTION
                                                        Defendants.                         Re: ECF No. 5
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Serafin “Stefan” Jose Perez, Jr.’s ex parte application for

                                  14   temporary restraining order (“TRO”) and order to show cause why a preliminary injunction should

                                  15   not issue. ECF No. 5. For the reasons discussed below, the Court denies Plaintiff’s application

                                  16   for a TRO, but orders Defendants to show cause at 2:00 p.m. on August 25, 2021 why they should

                                  17   not be preliminarily enjoined pending litigation of this action.

                                  18          On March 15, 2021, the Petaluma City Council passed a resolution creating an Ad Hoc

                                  19   Community Advisory Committee (“Committee”) “to work with the City Manager and Chief of

                                  20   Police to develop recommendations . . . to address Petaluma community race relations and

                                  21   promote diversity, equity, and inclusion Citywide and regarding police policies.” ECF No. 1

                                  22   (“Compl.”) ¶ 1. Plaintiff was appointed to the Committee, which consists of approximately 22

                                  23   members and was scheduled to meet once a month for six months starting in April 2021. Id. ¶¶ 1,

                                  24   12, 15. On June 15, 2021, Plaintiff met with the City Manager, the City Attorney, and the Ad Hoc

                                  25   Committee Facilitator to discuss tweets Plaintiff made in March 2020 that other Committee

                                  26   members found objectionable. Id. ¶¶ 17-19. Plaintiff was asked to resign from the Committee.

                                  27   Id. ¶ 19. Plaintiff agreed to skip the June Committee meeting but refused to resign. Id. ¶¶ 19-21.

                                  28   On July 12, 2021, the City Council amended the March 15 resolution to remove Plaintiff from the
                                           Case 4:21-cv-06190-JST Document 15 Filed 08/13/21 Page 2 of 3




                                   1   Committee. Id. ¶ 2. Plaintiff now seeks to enjoin the City of Petaluma and the Petaluma City

                                   2   Council (“Defendants”) from implementing the July 12 resolution and from proceeding with the

                                   3   Committee meeting scheduled for August 17, 2021. ECF No. 5 at 5.

                                   4           The same legal standard applies to a motion for a temporary restraining order and a motion

                                   5   for a preliminary injunction. See Stuhlbarg Int’l Sales Co. v. John D. Brush & Co., 240 F.3d 832,

                                   6   839 n.7 (9th Cir. 2001). A plaintiff seeking either remedy “must establish that he is likely to

                                   7   succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

                                   8   relief, that the balance of equities tips in his favor, and that an injunction is in the public interest.”

                                   9   Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009) (quoting

                                  10   Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008)). Injunctive relief is “an extraordinary

                                  11   remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such relief.”

                                  12   Winter, 555 U.S. at 22. In addition, a movant seeking the issuance of an ex parte TRO must
Northern District of California
 United States District Court




                                  13   satisfy Federal Rule of Civil Procedure 65(b), which requires a showing “that immediate and

                                  14   irreparable injury, loss, or damage will result to the movant before the adverse party can be heard

                                  15   in opposition” and certification of “any efforts made to give notice and the reasons why it should

                                  16   not be required.” Fed. R. Civ. P. 65(b)(1).

                                  17           Plaintiff filed the instant action on August 11, 2021, ECF No. 1, and this ex parte

                                  18   application for a TRO on August 12, 2021, ECF No. 5, a full month after the July 12 resolution

                                  19   removed Plaintiff from the Committee and only five days (and three court days) before the August

                                  20   17 Committee meeting that Plaintiff seeks to enjoin, id. at 5. A plaintiff’s delay in seeking relief

                                  21   weighs against granting a TRO or preliminary injunction. See Miller ex rel. NLRB v. Cal. Pac.

                                  22   Med. Ctr., 991 F.2d 536, 544 (9th Cir. 1993) (“Plaintiff’s long delay before seeking a preliminary

                                  23   injunction implies a lack of urgency and irreparable harm.”) (quotation marks and citation

                                  24   omitted); Devasahayam v. DMB Cap. Grp., No. 3:17-cv-02095-BEN-WVG, 2017 WL 6547897,

                                  25   at *4 (S.D. Cal. Dec. 20, 2017) (holding that one month delay was “reason enough to deny a

                                  26   TRO”); Dahl v. Swift Distrib., Inc., No. CV 10-00551 SJO (RZx), 2010 WL 1458957, at *4 (C.D.

                                  27   Cal. Apr. 1, 2010) (noting that eighteen-day delay in filing TRO application “implies a lack of

                                  28   urgency and irreparable harm,” especially when the plaintiff “fails to explain why he was unable
                                                                                            2
                                           Case 4:21-cv-06190-JST Document 15 Filed 08/13/21 Page 3 of 3




                                   1   to seek relief ‘earlier by a motion for [injunction], avoiding the necessity for a last-minute

                                   2   [temporary restraining order]’”). Plaintiff does not address the one-month delay in filing his

                                   3   application for a TRO, nor why he seeks emergency relief days before the August Committee

                                   4   meeting even though he did not seek such relief before the July Committee meeting. Plaintiff’s

                                   5   unexplained delay in seeking relief undermines his claim that he will suffer irreparable harm in the

                                   6   absence of a TRO. Accordingly, the Court will set the matter for a hearing on Plaintiff’s request

                                   7   for a preliminary injunction, but will not issue an ex parte TRO.

                                   8          Defendants are ordered to show cause at 2:00 p.m. on August 25, 2021 why they should

                                   9   not be preliminarily enjoined pending litigation of this action. Defendants’ opposition shall be

                                  10   filed no later than August 18, 2021 at 5:00 p.m., and Plaintiff’s reply shall be filed no later than

                                  11   August 23, 2021 at 5:00 p.m.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: August 13, 2021
                                                                                         ______________________________________
                                  14
                                                                                                       JON S. TIGAR
                                  15                                                             United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          3
